Citation Nr: 0314091	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder.

[The issue of entitlement to service connection for the 
residuals of an oral infection (claimed as gangrene) will be 
the subject of a later decision.]


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  The evidence of record indicates that he flew numerous 
combat missions as an air gunner. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  In that rating decision the RO 
denied entitlement to service connection for gangrene, a 
heart attack and tinnitus.  

In a June 2002 rating decision, the RO granted service 
connection for tinnitus.  
The Board finds that this issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal].

The Board is undertaking additional development as to the 
issue of the veteran's entitlement to service connection for 
the residuals of an oral infection (claimed as gangrene) 
pursuant to authority granted in 38 C.F.R. § 19.9(a)(2) 
(2002).  When such development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.

As will be made clear in the body of this decision, the 
veteran is contending that his heart disease is a residual of 
the in-service oral infection, claimed to be gangrene.  
Although recognizing this contention, the RO developed the 
issue of the veteran's entitlement to service connection for 
heart disease as an issue which was separate and distinct 
from the issue of the veteran's entitlement to service 
connection for gangrene itself or for other residuals of the 
in-service oral infection.  The Board has given thought as to 
whether the two issues are inextricably intertwined.  For 
reasons expressed immediately below, the Board finds that 
they are not.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the prohibition against the adjudication 
of claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In 
essence, under Harris, if the outcome of the issue of the 
veteran's entitlement to service connection for heart disease 
(claimed as due to the in-service oral infection) is 
dependent upon the outcome of the issue of entitlement to 
service connection for other residuals of the same oral 
infection, claomed as eye and ear problems, then adjudication 
of the heart claim must be deferred.

In this case, as explained below, there is of record medical 
opinion evidence to the effect that the veteran's heart 
condition is not related to the oral infection in service.  
Whether other conditions may or may not be related to the 
same in-service oral infection is irrelevant to the outcome 
of the heart disease issue.  Accordingly, the Board will 
proceed to a decision on the merits as to this issue.
 

FINDING OF FACT

The preponderance of the competent and probative evidence of 
record indicates that the veteran's current heart disorder is 
not related to an in-service disease or injury, including an 
oral infection.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, nor may coronary artery disease, status post 
myocardial infarction, be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his heart disorder, which was 
diagnosed in January 1998 following a myocardial infarction, 
was caused by an oral infection that he had in service, which 
he has characterized as gangrene.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
veteran's claim was filed in June 2001.  The provisions of 
the VCAA and implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows. 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The RO provided the veteran a statement of the case in 
January 2002 and a supplemental statement of the case in June 
2002.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  

Crucially, following certification of the veteran's appeal to 
the Board, in a March 2003 notice the Board informed him of 
the provisions of the VCAA, the specific evidence required to 
establish service connection for the claimed disability, what 
VA would do to assist him in developing the evidence, and the 
information and evidence he was required to submit in order 
to substantiate his claim.  The Board instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The 
Board also informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.  
The veteran responded to the Board's letter later in March 
2003.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also provided him a VA medical examination in May 2002.  The 
report of the medical examination reflects that the examiner 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted a 
physical examination, and rendered an appropriate diagnosis 
and opinion.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Law and Regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service- 
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498, 507-8 (1995), the Court emphasized 
that 38 U.S.C.A. § 1154(b) "relaxes the evidentiary 
requirements for adjudication of certain combat-related VA-
disability- compensation claims" by allowing lay or other 
evidence to prove incurrence of a condition by combat.  
Accordingly, the 
"'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service . . . . [citing 
Jensen v. Brown, 
19 F.3d 1413, 1717 (Fed. Cir. 1994)]."

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See also Gregory v. Brown, 8 Vet. App. 563, 
567 (1996).  In Kessel v. West, 13 Vet. App. 9, 17-19 (1999), 
the Court affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence; it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

As noted by the Board above, in order to establish service 
connection for the claimed heart disorder, there must be (1) 
evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence shows that the veteran suffered a 
myocardial infarction in January 1998, which was attributed 
to coronary artery disease.  His service medical records also 
show that he was hospitalized on September 20-29, 1944, due 
to the periapical abscess of two teeth with gingival 
cellulitis.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability and medical 
evidence of an in-service disease.  Hickson elements (1) and 
(2) are accordingly met.  

With respect to Hickson element (3), medical nexus, the 
probative evidence does not show, however, that the currently 
diagnosed heart disease is related to the in-service oral 
infection.  

There is one medical opinion of record, and this is against 
the veteran's claim.  The RO provided the veteran a VA 
cardiology examination in May 2002, that included a review of 
the medical records in his claims file.  The examining 
physician noted the treatment that the veteran had had in 
service, and the diagnosis of a myocardial infarction in 
January 1998.  The physician provided the opinion that 
neither the myocardial infarction nor any other cardiac 
condition was secondary to the oral infection that the 
veteran had in service. 

In the March 2003 notice the Board informed the veteran that 
in order to substantiate his claim for service connection he 
had to submit medical evidence showing that the currently 
diagnosed disorder was related to the in-service injury.  The 
veteran did not, however, submit any medical evidence showing 
a nexus to service.

The veteran has claimed that service connection should be 
granted because the oral infection developed while he was in 
combat.  The law and regulations pertaining to presumptions 
accorded combat veterans have been discussed by the Board 
above.  
Section 1154(b) pertains to what happened while the veteran 
was in service, not the question of a nexus between the 
current disability and what happened in service.  
In this case, as noted by the Board at the outset of its 
discussion there is no reason to doubt that there was an oral 
infection in service.  The question which must be answered is 
the relationship, if any, between that oral infection and the 
heart condition.  As explained above, the combat presumptions 
do not assist the veteran in this regard.  See, e.g., 
Libertine and Kessel, both supra.  Medical evidence is 
required to show that the current heart disability is related 
to the injury or disease that was incurred in service.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996)(table).


The veteran has submitted multiple statements in which he 
asserted that following an electrocardiogram (EKG) in 1986, a 
physician told him that he had a blocked artery in his heart 
due to an infection.  He stated that the only infection he 
had had was the one in service, so that his heart disorder 
had to have been caused by the in-service infection.  He 
submitted no medical evidence relating the findings to an 
infection.  With respect to the veteran's statements, as a 
layperson, his account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). 

The only evidence of a nexus between the currently diagnosed 
heart disease and the in-service oral infection consists of 
the veteran's own statements.  As a lay person the veteran is 
not competent to provide evidence of the etiology of a 
medical disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience].  The veteran's statements are not, 
therefore, probative of a nexus to service.  The report of 
the May 2002 examination, which is probative, indicates that 
the heart disorder is not related to the in-service oral 
infection.  The Board finds, therefore, that the currently 
diagnosed heart disorder is not shown to be related to an in-
service disease or injury.  Hickson element (3) has therefore 
not been met, and the veteran's claim fails on that basis.

As a final note, there is no evidence of the veteran having a 
heart disorder prior to 1986.  A cardiovascular disorder was 
not, therefore, documented during the one-year presumptive 
period following his separation from service.  The 
regulations relating to presumptive service connection are 
therefore inapplicable.  
See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In conclusion, for reasons and bases expressed above the 
Board finds that a preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to service connection for a heart 
disorder is denied.



______________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

